     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 1 of 18 Page ID
                                      #:3746



 1
                            UNITED STATES DISTRICT COURT
 2                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3
     Bureau of Consumer Financial               Case No. CV 19-07722-ODW (JEMx)
 4
     Protection,
 5
                  Plaintiff,                    STIPULATED FINAL JUDGMENT
 6                                              AND ORDER
                  v.                            AS TO CERTIFIED FORENSIC
 7
                                                LOAN AUDITORS, LLC (CA),
 8   Certified Forensic Loan Auditors,          CERTIFIED FORNESIC LOAN
     LLC, (CA); Certified Forensic Loan         AUDITORS (TX) AND ANDREW P.
 9
     Auditors, LLC (TX); Andrew P.              LEHMAN
10   Lehman; and Michael Carrigan,
11                Defendant.
12
13         The Bureau of Consumer Financial Protection (“Bureau”) commenced this civil
14   action on September 6, 2019 and filed an Amended Complaint on November 13, 2019 to
15   obtain injunctive relief, restitution, and civil penalties from Certified Forensic Loan
16   Auditors, LLC (CA), Certified Forensic Loan Auditors, LLC (TX) (collectively
17   “CFLA”), Andrew P. Lehman, and Michael Carrigan. The Amended Complaint alleges
18   violations of sections 1031(a) and 1036(a) of the Consumer Financial Protection Act of
19   2010 (“CFPA”), 12 U.S.C. §§ 5531(a) and 5536(a)(1)(A), and Regulation O, 12 C.F.R.
20   §§ 1015.3(c) and 1015.5(a) (2011), against CFLA and Lehman in connection with their
21   offering, advertising, marketing, and selling of purported financial-advisory and
22   mortgage-assistance-relief services, and against Defendant Michael Carrigan in
23   connection with his substantial assistance in furtherance of CFLA’s and Lehman’s
24   unlawful conduct.
25         The Bureau and Defendants CFLA and Lehman, agree to entry of this Stipulated
26   Final Judgment and Order (“Order”), without adjudication of any issue of fact or law, to
27
28                                                 1
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 2 of 18 Page ID
                                      #:3747



 1   settle and resolve all matters in dispute arising from the conduct alleged in the Amended
 2   Complaint.
 3         THEREFORE, it is ORDERED:
 4                                           FINDINGS
 5         1.     This Court has jurisdiction over the parties and the subject matter of this
 6   action and venue is proper in this jurisdiction under 28 U.S.C. § 1391(b) and (c), and 12
 7   U.S.C. § 5564(f).
 8         2.     The Amended Complaint alleges claims upon which relief may be granted.
 9         3.     The relief provided in this Order is appropriate and available pursuant to
10   sections 1054 and 1055 of the CFPA, 12 U.S.C. §§ 5564 and 5565.
11         4.     Defendants CFLA and Lehman waive all rights to seek judicial review or
12   otherwise challenge or contest the validity of this Order and any claim they may have
13   under the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of
14   this action to the date of this Order. Each Party agrees to bear its own costs and expenses,
15   including, without limitation, attorneys’ fees.
16         5.     Defendants CFLA and Lehman neither admit nor deny any allegations in the
17   Amended Complaint, except as specified in this Order. For purposes of this Order,
18   Defendants CFLA and Lehman admit the facts necessary to establish the Court's
19   jurisdiction over Defendant CFLA and Lehman and the subject matter of this action.
20         6.     Entry of this Order is in the public interest.
21                                         DEFINITIONS
22         7.      The following definitions apply to this Order:
23                a. “Affected Consumers” includes any consumer who, since July 1, 2014,
24                   purchased a Securitization Audit and/or a Quiet Title Package from
25                   CFLA.
26
27
28                                                  2
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 3 of 18 Page ID
                                      #:3748



 1               b. “Assisting Others” means helping, aiding, training, or providing support
 2                  to others, including but not limited to:
 3                     i. consulting in any form whatsoever;
 4                    ii. formulating or providing, or arranging for the formulation or
 5                           provision of, any advertising or marketing material, including, but
 6                           not limited to, any telephone sales script, direct mail solicitation, or
 7                           the text of any Internet website, email, or other electronic
 8                           communication;
 9                    iii. providing names of, or contributing to the generation of, potential
10                           customers; and
11                    iv. participating in or providing services related to the offering, sale,
12                           or servicing of a product, or the collection of payments for a
13                           product.
14               c. “CFLA” means Certified Forensic Loan Auditors, LLC, and its
15                  successors and assigns.
16               d. “Defendant Carrigan” means Michael Carrigan, and any other names
17                  by which he might be known;
18               e. “Defendant Lehman” means Andrew P. Lehman, and any other names
19                  by which he might be known;
20               f. “Effective Date” means the date on which the Order is entered by the
21                  Court.
22               g. “Enforcement Director” means the Assistant Director of the Office of
23                  Enforcement for the Consumer Financial Protection Bureau, or his or her
24                  delegate.
25               h. “Financial Advisory Service” includes the meaning of the term
26                  “financial advisory services,” as of the Effective Date, in Section
27
28                                                  3
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 4 of 18 Page ID
                                      #:3749



 1                  1002(15)(viii) of the Consumer Financial Protection Act, 12 U.S.C. §
 2                  5481(15)(viii), and, subject to applicable limitations on the Bureau’s
 3                  enforcement authority, includes, but is not limited to:
 4                     i. providing financial advisory services to consumers on individual
 5                        financial matters or relating to proprietary financial products or
 6                        services;
 7                    ii. providing credit counseling to any consumer;
 8                    iii. providing services to assist a consumer with debt management or
 9                        debt settlement, modifying the terms of any extension of credit, or
10                        avoiding foreclosure; and
11                    iv. auditing, reviewing, or analyzing the origination, transfer, or
12                        securitization of residential mortgages.
13               i. “Mortgage Assistance Relief Services” is synonymous in meaning and
14                  equal in scope to the definition of the term, as of the Effective Date, in
15                  Regulation O, 12 C.F.R. 1015.2, and, subject to applicable limitations on
16                  the Bureau’s enforcement authority, includes, but is not limited to:
17                     i. Any service, plan, or program, offered or provided to the consumer
18                        in exchange for consideration, that is represented, expressly or by
19                        implication, to assist or attempt to assist the consumer with any of
20                        the following:
21                            1. Stopping, preventing, or postponing any mortgage or deed
22                               of trust foreclosure sale for the consumer's dwelling, any
23                               repossession of the consumer's dwelling, or otherwise saving
24                               the consumer's dwelling from foreclosure or repossession;
25                            2. Negotiating, obtaining, or arranging a modification of any
26                               term of a dwelling loan, including a reduction in the amount
27
28                                               4
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 5 of 18 Page ID
                                      #:3750



 1                                of interest, principal balance, monthly payments, or fees;
 2                                and
 3                    ii. Obtaining any forbearance or modification in the timing of
 4                          payments from any dwelling loan holder or servicer on any
 5                          dwelling loan.
 6               j. “Related Consumer Action” means a private action by or on behalf of
 7                  one or more consumers or an enforcement action by another
 8                  governmental agency brought against Defendants based on substantially
 9                  the same facts as described in the Complaint.
10               k. “Relevant Period” includes the period from July 1, 2014 to the Effective
11                  Date.
12               l. “Securitization Audit” means the audits of residential mortgages that
13                  CFLA marketed and sold from July 1, 2014 to the Effective Date. For
14                  purposes of this Order a “Securitization Audit” is a “Financial Advisory
15                  Service” as that term is defined in subparagraph (h), and a “Mortgage
16                  Assistance Relief Service” as that term is defined in subparagraph (i).
17               m. “Quiet Title Package” means the package of Securitization Audit and
18                  supporting litigation documents that CFLA marketed and sold from July
19                  1, 2014 to the effective date. For purposes of this Order a “Quiet Title
20                  Package” is a “Financial Advisory Service” as that term is defined in
21                  subparagraph (h), and a “Mortgage Assistance Relief Service” as that
22                  term is defined in subparagraph (i).
23
24
25
26
27
28                                               5
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 6 of 18 Page ID
                                      #:3751



 1                                            ORDER
 2                                     CONDUCT RELIEF
 3                                                I.
 4    Permanent Ban on Offering or Providing Mortgage Assistance Relief Services and
 5                                  Financial Advisory Services
 6   IT IS ORDERED that:
 7          8.    Defendants CFLA and Lehman, whether acting directly or indirectly, are
 8   permanently restrained from:
 9                a. providing, advertising, marketing, promoting, offering for sale, selling, or
10                   producing any Mortgage Assistance Relief Services or Financial
11                   Advisory Services; and
12                b. Assisting Others in, or receiving any remuneration or other consideration
13                   from, the provision, advertising, marketing, promoting, offering for sale,
14                   sale or production of any Mortgage Assistance Relief Services or
15                   Financial Advisory Services.
16          Nothing in this Order shall be read as an exception to this Paragraph.
17                                               II.
18                                    Customer Information
19   IT IS FURTHER ORDERED that:
20          9.    Defendants CFLA and Lehman whether acting directly or indirectly, may
21   not:
22                a. disclose, use, or benefit from customer information, including the name,
23                   address, telephone number, email address, Social Security number, other
24                   identifying information, or any data that enables access to a customer’s
25                   account (including a credit card, bank account, or other financial
26                   account), that Defendant CFLA or Lehman obtained before the Effective
27
28                                                6
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 7 of 18 Page ID
                                      #:3752



 1                   Date in connection with providing Mortgage Assistance Relief Services
 2                   and Financial Advisory Services;
 3                b. attempt to collect, sell, assign, or otherwise transfer any right to collect
 4                   payment from any consumer who purchased or agreed to purchase
 5                   Mortgage Assistance Relief Services or Financial Advisory Services
 6                   from CFLA or Lehman.
 7         However, customer information may be disclosed if requested by a government
 8   agency or required by law, regulation, or court order.
 9                                  MONETARY PROVISIONS
10                                                III.
11                                      Order to Pay Redress
12         10.    A judgment for monetary relief is entered in favor of the Bureau and against
13   Defendants CFLA and Lehman, jointly and severally, in the amount of $3 million for the
14   purpose of providing redress to Affected Consumers; however, full payment of this
15   judgment will be suspended upon satisfaction of the obligations in Section VI, Additional
16   Monetary Provisions; and subject to Section V, Effect of Misrepresentation or Omission
17   of Financial Condition, of this Order.
18         11.    With regard to any redress that Defendant CFLA or Lehman pays under this
19   Section, if Defendant CFLA or Lehman receives, directly or indirectly, any
20   reimbursement or indemnification from any source, including but not limited to payment
21   made under any insurance policy, or if Defendant CFLA or Lehman secures a tax
22   deduction or tax credit with regard to any federal, state, or local tax, the relevant
23   defendant must: (a) immediately notify the Enforcement Director in writing, and (b)
24   within ten (10) days of receiving the funds or monetary benefit, the relevant defendant
25   must transfer to the Bureau the full amount of such funds or monetary benefit (Additional
26
27
28                                                  7
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 8 of 18 Page ID
                                      #:3753



 1   Payment) to the Bureau or to the Bureau’s agent according to the Bureau’s wiring
 2   instructions.
 3         12.       Any funds received by the Bureau in satisfaction of this judgment will be
 4   deposited into a fund or funds administered by the Bureau or the Bureau’s agent
 5   according to applicable statutes and regulations to be used for redress for injured
 6   consumers, including, but not limited to, refund of moneys, restitution, damages or other
 7   monetary relief, and for any attendant expenses for the administration of any such
 8   redress.
 9         13.       If the Bureau determines, in its sole discretion, that providing redress to
10   consumers is wholly or partially impracticable or if funds remain after the administration
11   of redress is completed, the Bureau will deposit any remaining funds in the U.S. Treasury
12   as disgorgement. Defendants CFLA and Lehman will have no right to challenge the
13   Bureau’s choice of remedies under this Section and will have no right to contest the
14   manner of distribution chosen by the Bureau.
15         14.       Payment of redress to any Affected Consumer under this Order may not be
16   conditioned on that Affected Consumer waiving any right.
17                                                  IV.
18                                 Order to Pay Civil Money Penalty
19   IT IS FURTHER ORDERED that:
20         15.       Under Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason of the
21   violations of law alleged in the Amended Complaint and continuing until the Effective
22   Date, and taking into account the factors in 12 U.S.C. § 5565(c)(3), Defendants CFLA
23   and Lehman, jointly and severally, must pay a civil money penalty of $40,000 to the
24   Bureau. The Bureau may exercise immediately any post-judgment remedies available to
25   it to collect this civil money penalty from Defendants CFLA and Lehman.
26
27
28                                                    8
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 9 of 18 Page ID
                                      #:3754



 1         16.   The civil money penalty paid under this Order will be deposited in the Civil
 2   Penalty Fund of the Bureau as required by Section 1017(d) of the CFPA, 12 U.S.C. §
 3   5497(d).
 4         17.   Defendants CFLA and Lehman must treat the civil money penalty paid
 5   under this Order as a penalty paid to the government for all purposes. Regardless of how
 6   the Bureau ultimately uses those funds, Defendants CFLA and Lehman may not:
 7               a. Claim, assert, or apply for a tax deduction, tax credit, or any other tax
 8                  benefit for any civil money penalty paid under this Order; or
 9               b. Seek or accept, directly or indirectly, reimbursement or indemnification
10                  from any source, including but not limited to payment made under any
11                  insurance policy, with regard to any civil money penalty paid under this
12                  Order.
13         18.   Defendants CFLA and Lehman agree that the civil penalty imposed by the
14   Order represents a civil penalty owed to the United States Government, is not
15   compensation for actual pecuniary loss, and, thus, as to CFLA and Lehman, it is not
16   subject to discharge under the Bankruptcy Code under 11 U.S.C. § 523(a)(7).
17                                               V.
18         Effect of Misrepresentation or Omission Regarding Financial Condition
19   IT IS FURTHER ORDERED that:
20         19.   The suspensions of the order to pay redress in Section III is expressly
21   premised on the truthfulness, accuracy, and completeness of Defendants CFLA’s and
22   Lehman’s sworn financial statements and supporting documents submitted to the Bureau
23   on or about June 30, 2019 and supplemented on August 12 and 19, 2019, and on June 4,
24   2020 and supplement on June 8, 2020 and June 19, 2020, which Defendants CFLA and
25   Lehman assert are truthful, accurate, and complete, and which include:
26
27
28                                                9
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 10 of 18 Page ID
                                      #:3755



 1            a.    Financial Statements of Defendants CFLA and Lehman, including the
 2    attachments, signed on June 30, 2019 and submitted to the Bureau on or about June 30,
 3    2019;
 4            b.    Defendant Lehman’s oral testimony provided on or about November 13 and
 5    14, 2018.
 6            c.    CFLA’s payroll records provided on or about August 12, 2019.
 7            d.    Bank statements provided on or about August 19, 2019.
 8            e.    Financial Statements of Defendants CFLA and Lehman, including the
 9    attachments, signed on June 2, 2020 and submitted to the Bureau on or about June 4,
10    2020, and which were then supplemented with tax re3turns for 2017, 2018 and 2019 on
11    June 8, 2020 and supplemented with additional account statements on June 19, 2020.
12            20.   If upon motion by the Bureau, the Court determines that Defendant CFLA or
13    Lehman has failed to disclose any material asset or that any of their financial statements
14    or oral testimony contain any material misrepresentation or omission, including
15    materially misstating the value of any asset, the Court shall terminate the suspension of
16    the order to pay redress entered in Section III and, without further adjudication, shall
17    reinstate the order to pay redress entered in Section III and the full order to pay redress of
18    $3,000,000 shall be immediately due and payable, less any amounts paid to the Bureau
19    under Section III of this Order.
20            21.   If the Court terminates the suspension of the order to pay redress under this
21    Section, the Bureau will be entitled to interest on the order to pay redress computed from
22    the date of entry of this Order, at the rate prescribed by 28 U.S.C. § 1961, as amended, on
23    any outstanding amounts not paid.
24            22.   Provided, however, that in all other respects this Order shall remain in full
25    force and effect unless otherwise ordered by the Court; and, provided further, that
26    proceedings instituted under this provision would be in addition to, and not in lieu of any
27
28                                                  10
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 11 of 18 Page ID
                                      #:3756



 1    other civil or criminal remedies as may be provided by law, including any other
 2    proceedings that the Bureau may initiate to enforce this Order.
 3                                                VI.
 4                                 Additional Monetary Provisions
 5    IT IS FURTHER ORDERED that:
 6          23.    In the event of any default on Defendants CFLA’s or Lehman’s obligation to
 7    make payment under this Order, interest, computed under 28 U.S.C. § 1961, as amended,
 8    will accrue on any outstanding amounts not paid from the date of default to the date of
 9    payment, and will immediately become due and payable.
10          24.    Defendants CFLA and Lehman relinquish all dominion, control, and title to
11    the funds paid under this Order to the fullest extent permitted by law and no part of the
12    funds may be returned to Defendants CFLA or Lehman.
13          25.    The facts alleged in the Amended Complaint will be taken as true and be
14    given collateral estoppel effect, without further proof, in any proceeding based on the
15    entry of the Order, or in any subsequent civil litigation by or on behalf of the Bureau in a
16    proceeding to enforce its rights to any payment or monetary judgment under this Order,
17    such as a nondischargeability complaint in any bankruptcy case.
18          26.    The facts alleged in the Amended Complaint establish all elements
19    necessary to sustain an action by the Bureau under Section 523(a)(2)(A) of the
20    Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and for such purposes this Order will have
21    collateral estoppel effect against each Defendant, even in such Defendant’s capacity as
22    debtor-in-possession.
23          27.    Under 31 U.S.C. § 7701, Defendants CFLA and Lehman, unless they
24    already have done so, must furnish to the Bureau their taxpayer identifying numbers,
25    which may be used for purposes of collecting and reporting on any delinquent amount
26    arising out of this Order.
27
28                                                 11
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 12 of 18 Page ID
                                      #:3757



 1          28.    Within 30 days of the entry of a final judgment, Order, or settlement in a
 2    Related Consumer Action, the affected defendant must notify the Enforcement Director
 3    of the final judgment, Order, or settlement in writing. That notification must indicate the
 4    amount of redress, if any, that Defendants CFLA or Lehman paid or is required to pay to
 5    consumers and describe the consumers or classes of consumers to whom that redress has
 6    been or will be paid.
 7          29.    To preserve the deterrent effect of the civil money penalty in any Related
 8    Consumer Action, neither Defendant CFLA nor Lehman may argue that they are entitled
 9    to, nor may either Defendant CLFA or Lehman benefit by, any offset or reduction of any
10    monetary remedies imposed in the Related Consumer Action because of the redress or
11    civil money penalty paid in this action or because of any payment that the Bureau makes
12    from the Civil Penalty Fund. If the court in any Related Consumer Action offsets or
13    otherwise reduces the amount of compensatory monetary remedies imposed against either
14    Defendants CLFA or Lehman based on the civil money penalty paid in this action or
15    based on any payment that the Bureau makes from the Civil Penalty Fund, either
16    Defendant CFLA or Lehman, as applicable, must, within 30 days after entry of a final
17    order granting such offset or reduction, notify the Bureau and pay the amount of the
18    offset or reduction to the U.S. Treasury. Such a payment will not be considered an
19    additional civil money penalty and will not change the amount of the civil money penalty
20    imposed in this action.
21          30.    Under Section 604(a)(I) of the Fair Credit Reporting Act, 15 U.S.C.§ 168l
22    b(a)(1), any consumer reporting agency may furnish a consumer report concerning any
23    Defendant to the Bureau, which may be used for purposes of collecting and reporting on
24    any delinquent amount arising out of this Order.
25                                 COMPLIANCE PROVISIONS
26                                                VII.
27
28                                                 12
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 13 of 18 Page ID
                                      #:3758



 1                                    Reporting Requirements
 2    IT IS FURTHER ORDERED that:
 3          31.    Defendant CFLA or Lehman or both, as applicable, must notify the Bureau
 4    of any development that may affect compliance obligations arising under this Order,
 5    including but not limited to, the filing of any bankruptcy or insolvency proceeding by or
 6    against Defendant CFLA or Lehman; or a change in Defendant CFLA or Lehman’s name
 7    or address. Defendant CFLA or Lehman or both, as applicable, must provide this notice
 8    at least 30 days before the development or as soon as practicable after the learning about
 9    the development, whichever is sooner.
10          32.    Within 7 days of the Effective Date, both Defendants CFLA and Lehman
11    must each:
12                 a. Designate at least one telephone number and email, physical, and postal
13                    address as points of contact, which the Bureau may use to communicate
14                    with Defendants CFLA and Lehman;
15                 b. Identify all businesses for which Defendant CFLA or Lehman is the
16                    majority owner, or that Defendant CFLA or Lehman directly or indirectly
17                    controls, by all of their names, telephone numbers, and physical, postal,
18                    email, and Internet addresses;
19                 c. Describe the activities of each such business, including the products and
20                    services offered, and the means of advertising, marketing, and sales.
21                 d. Identify Defendants CFLA and Lehman’s telephone numbers and all
22                    email, Internet, physical, and postal addresses, including all residences;
23                 e. Describe in detail Defendant CFLA’s or Lehman’s involvement in any
24                    business for which either performs services in any capacity or which
25                    either wholly or partially owns, including Defendant CFLA’s or
26
27
28                                                 13
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 14 of 18 Page ID
                                      #:3759



 1                    Lehman’s title, role, responsibilities, participation, authority, control, and
 2                    ownership.
 3          33.    Defendants CFLA and Lehman must report any change in the information
 4    required to be submitted under Paragraph 31 at least 30 days before the change or as soon
 5    as practicable after learning about the change, whichever is sooner.
 6          34.    Within 90 days of the Effective Date, and again one year after the Effective
 7    Date, both Defendant CFLA and Lehman must each submit to the Enforcement Director
 8    an accurate written compliance progress report sworn to under penalty of perjury
 9    (Compliance Report), which, at a minimum:
10                 a. Lists each applicable paragraph and subparagraph of the Order and
11                    describes in detail the manner and form in which each Defendant has
12                    complied with each such paragraph and subparagraph of this Order;
13                 b. Attaches a copy of each Order Acknowledgment obtained under Section
14                    VIII, unless previously submitted to the Bureau.
15    After the one-year period, both Defendant CFLA and Lehman must each submit to the
16    Enforcement Director additional Compliance Reports within 14 days of receiving a
17    written request from the Bureau.
18                                               VIII.
19                           Order Distribution and Acknowledgment
20    IT IS FURTHER ORDERED that,
21          35.    Within 7 days of the Effective Date, Defendants CFLA and Lehman must
22    submit to the Enforcement Director an acknowledgment of receipt of this Order, sworn
23    under penalty of perjury.
24          36.    For 5 years from the Effective Date, both Defendant CFLA and Lehman, for
25    any business for which either is the majority owner or which either directly or indirectly
26    controls, must each deliver a copy of this Order to any business entity resulting from any
27
28                                                 14
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 15 of 18 Page ID
                                      #:3760



 1    change in structure referred to in Section VII, Reporting Requirements, any future board
 2    members and executive officers, as well as to any managers, employees, Service
 3    Providers, or other agents and representatives who will have responsibilities related to the
 4    subject matter of the Order before they assume their responsibilities.
 5          37.    Both Defendant CFLA and Lehman must each secure a signed and dated
 6    statement acknowledging receipt of a copy of this Order, ensuring that any electronic
 7    signatures comply with the requirements of the E-Sign Act, 15 U.S.C. § 7001 et seq.,
 8    within 30 days of delivery, from all persons receiving a copy of this Order under this
 9    Section.
10                                                IX.
11                                          Recordkeeping
12    IT IS FURTHER ORDERED that
13          38.    Both Defendant CFLA and Lehman, for any business for which either is a
14    majority owner or which either directly or indirectly controls, must each create, for at
15    least 5 years from the Effective Date, the following business records: All documents and
16    records necessary to demonstrate full compliance with each provision of this Order,
17    including all submissions to the Bureau.
18          39.    Both Defendant CFLA and Lehman must each retain these documents for at
19    least 5 years after creation and make them available to the Bureau upon the Bureau’s
20    request.
21                                                 X.
22                                               Notices
23    IT IS FURTHER ORDERED that:
24          40.    Unless otherwise directed in writing by the Bureau, Defendants CFLA and
25    Lehman must provide all submissions, requests, communications, or other documents
26    relating to this Order in writing, with the subject line, “CFPB v. Certified Forensic Loan
27
28                                                 15
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 16 of 18 Page ID
                                      #:3761



 1    Auditors, et al., Case No. CV 19-07722,” and send them by overnight courier or first-
 2    class mail to the below address and contemporaneously by email to
 3    Enforcement_Compliance@cfpb.gov:
 4          Assistant Director for Enforcement
 5          Bureau of Consumer Financial Protection
 6          ATTENTION: Office of Enforcement
 7          1700 G Street, N.W.
 8          Washington D.C. 20552
 9                                                 XI.
10                                  Cooperation with the Bureau
11    IT IS FURTHER ORDERED that:
12          41.    Defendants CFLA and Lehman must cooperate fully to help the Bureau
13    determine the identity and location of, and the amount of injury sustained by, each
14    Affected Consumer. Defendants CFLA and Lehman must provide such information in its
15    or its agents’ possession or control within 14 days of receiving a written request from the
16    Bureau.
17          42.    Defendants CFLA and Lehman must cooperate fully with the Bureau in this
18    matter and in any investigation related to or associated with the conduct described in the
19    Amended Complaint, including the identification of CFLA’s current and former
20    employees and contractors and current and former customers. Defendants CFLA and
21    Lehman must provide truthful and complete information, evidence, and testimony.
22    Defendants CFLA and Lehman must appear for interviews, discovery, hearings, trials,
23    and any other proceedings that the Bureau may reasonably request upon 10 days written
24    notice, or other reasonable notice, at such places and times as the Bureau may designate,
25    without the service of compulsory process.
26
27
28                                                 16
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 17 of 18 Page ID
                                      #:3762



 1                                                XII.
 2                                     Compliance Monitoring
 3    IT IS FURTHER ORDERED that, to monitor Defendants CFLA’s and Lehman’s
 4    compliance with this Order, including the financial representations upon which the order
 5    to pay redress and part of the civil money penalty was suspended:
 6          43. Within 14 days of receipt of a written request from the Bureau, either
 7    Defendant CFLA, Lehman or both, as applicable, must submit additional compliance
 8    reports or other requested non-privileged information, related to requirements of this
 9    Order, which must be sworn under penalty of perjury; provide sworn testimony related to
10    requirements of this Order and Defendants CFLA’s and Lehman’s compliance with those
11    requirements; or produce non-privileged documents related to requirements of this Order
12    and Defendants CFLA’s and Lehman’s compliance with those requirements.
13          44.    For purposes of this Section, the Bureau may communicate directly with
14    Defendants CFLA and Lehman, unless Defendants CFLA or Lehman or counsel they
15    retain notifies the Bureau that they have retained counsel related to these
16    communications.
17          45.    Defendants CFLA and Lehman must permit Bureau representatives to
18    interview about the requirements of this Order and Defendants CFLA’s and Lehman’s
19    compliance with those requirements any employee or other person affiliated with
20    Defendants CFLA or Lehman who has agreed to such an interview. The person
21    interviewed may have counsel present.
22          46.    Nothing in this Order will limit the Bureau’s lawful use of compulsory
23    process, under 12 C.F.R. § 1080.6.
24                                               XIII.
25                                    Retention of Jurisdiction
26    IT IS FURTHER ORDERED that:
27
28                                                 17
     Case 2:19-cv-07722-ODW-JEM Document 88-1 Filed 06/26/20 Page 18 of 18 Page ID
                                      #:3763



 1          47.     The Court will retain jurisdiction of this matter for the purpose of enforcing
 2    this Order.
 3                                                XIV.
 4                                         Pending Motions
 5          48.       All pending motions are hereby denied as moot.
 6                                                XV.
 7                                               Service
 8    IT IS FURTHER ORDERED that:
 9          49.     This Order may be served upon Defendants CFLA and Lehman by
10    electronic mail, certified mail, or United Parcel Service, either by the United States
11    Marshal, the Clerk of the Court, or any representative or agent of the Bureau.
12
13    IT IS SO ORDERED.
14
15    DATED this ___ day of ______________, 20__.
16
17
18
19                                                       _________________________________
20                                                         United States District Court Judge
21
22
23
24
25
26
27
28                                                  18
